Title: To James Madison from William Preston, 25 January 1812 (Abstract)
From: Preston, William
To: Madison, James


25 January 1812, Fincastle. Declares that when the councils of the nation have decided on war, “It becomes the duty of each individual in society attached to his Government of every political denomination to yield minor considerations and rally around the national flag that the enemies of our country may be combated with unanimity and certain effect.” Refers to his “more than seven years actual service with a considerable shear of reflection on the science of war” and offers his services “for the command of a Brigade.” “Your personal acquaintence with me and my character with such information as can be obtained from the Virginia Tennassee and Kentucky delegation and from other Gentlemen who are acquainted with my standing qualifications and integraty will enable your Excellancy to Judge how far I am Justified in the above application.”
